Citation Nr: 0716750	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-14 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder, 
characterized as vertebral fracture with herniated disk. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1965 to January 
1968 and his awards include the Parachutist Badge and Purple 
Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision.  


FINDING OF FACT

A preponderance of the evidence is against a finding that any 
current back disability is related to service; arthritis was 
not manifested within the first post service year.  


CONCLUSION OF LAW

A back disorder was not incurred or aggravated in active 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1153, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a December 2003 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claim.  He was also notified of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal as 
outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in 
a May 2006 letter.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records, post-service medical 
records, and a VA examination report.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  
Analysis

The veteran contends that his current back disorder was 
incurred while falling/jumping out of helicopters during 
service. 

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.

In this case, the veteran's DD-214 confirms that he served as 
a light weapons infantryman; his awards included a Purple 
Heart, Parachutist's Badge and Vietnam Service Medal.  Based 
on these factors, the Board finds that the appellant is a 
combat veteran.  The veteran does not contend that he injured 
his back during combat.  Still, his descriptions of back 
trauma, including during helicopter jumps, are credible give 
the type and nature of his service.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  

Arthritis may be presumed to have been incurred in service if 
shown to have manifested to a compensable degree within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, 
this presumption does not apply as arthritis did not manifest 
to a compensable degree within one year after service 
discharge as noted below. 

The veteran currently has a back disorder as the September 
2005 VA examination report noted diagnoses of degenerative 
lumbar spine joint disease and degenerative lumbar spine disk 
disease.  The examiner also noted that there was inconsistent 
evidence for T12 spinous process fracture.

Service medical records show that in December 1966 the 
veteran complained of low back pain when he straightened his 
back and it was noted that the veteran had not done any 
heaving lifting except an inebriated comrade the night 
before.  Physical examination revealed no point tenderness, 
no decrease in mobility, and an impression of back strain was 
noted.  The examination report at service discharge noted a 
normal spine/musculoskeletal evaluation and on the Report of 
Medical History, as to the question of ever having or having 
now recurrent back pain, the veteran indicated negatively.  

Post-service medical records include a September 1991 x-ray 
report noting impressions of joint space narrowing at the 
T11-T12 and T12-L1 disc interspace, probable old fracture of 
the spinous process of T12, and spondylosis on the left at 
L5.

Recently, VA afforded the veteran an examination for his 
spine in September 2005 for which the examiner reviewed the 
claims folder.  As noted above, the examiner noted diagnoses 
of degenerative lumbar spine joint disease, degenerative 
lumbar spine disk disease, and inconsistent evidence for T12 
spinous process fracture.  Upon review of the claims folder 
and physical examination of the veteran, the examiner noted 
that spinous process fractures usually occurred due to blunt 
trauma to an area and not because of lifting a comrade, 
parachute jumps, or jumping out of helicopters.  He also 
noted that vertebral compression fractures resulted from 
those particular activities.  The examiner explained that the 
veteran's pain had always been in the lumbosacral region and 
the pain described in service in December 1966 was in the low 
back and occurred after straightening the back.  He added 
that this type of pain was not a typical T12 for spinous 
process fracture.  If the veteran had a spinous process 
fracture, it would most likely have occurred from some 
external blunt force.  The examiner opined that the spinous 
process fracture would cause sufficient pain that would have 
immobilized the veteran at least for a time.  The examiner 
further noted that a diagnosis of spinous process fracture 
had not been well established.  He stated  that spinous 
process fracture could not be said to have been caused by the 
veteran's military experience.  Commenting on x-rays taken in 
1991, the examiner did not find that it was as likely as not 
the veteran's current disorder was related to active duty, 
including parachute jumps, jumping from helicopters, and 
lifting inebriated comrades.  The examiner concluded that 
there was insufficient evidence to state that the veteran's 
current back disorder was caused by his military experience, 
it was less likely that the his current disorder was caused 
by service, including parachute jumps, jumping from 
helicopters, and lifting inebriated comrades; and it was not  
likely a vertebral spinous process fracture occurred in 
service.  

Based on the evidence, the Board finds that service 
connection is unwarranted in this case.  While the veteran 
has a current back disorder, service records show that the 
veteran complained of low back pain on one occasion.  The 
report at service discharge showed a normal back evaluation.  
The first post-service indication of a back disorder was not 
until 1991, which is 23 years after service discharge.  The 
lengthy period without treatment and lack of documented 
evidence of continuity of symptomatology weighs against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Additionally, there is also no opinion which provides a nexus 
between service and current disability.  In fact, the 
September 2005 VA examination report noted that it was less 
likely that his current disorder was caused by service, 
including parachute jumps, jumping from helicopters, and 
lifting inebriated comrades.  The examiner also added that it 
was not likely a vertebral spinous process fracture occurred 
in service.  Therefore, the criteria for service connection 
for a back disorder have not been met.   

While the veteran has suggested that his back disorder is 
related to service, as a lay person, he has no competence to 
give a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's back disorder is related to service.  When 
the preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for a back disorder loss is denied. 







____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


